Case 1:18-cv-02495-WJM-KMT Document 27 Filed 05/01/19 USDC Colorado Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

                                           )
                                           )
  ALICE FRAZIER,                           ) Case No.:
                                           )
               Plaintiff.                  ) 1:18-CV-02495-WJM-KMT
                                           )
        v.                                 )
                                           )
  GINNY’S, INC.,                           )
              Defendant.                   )
                                           )
                                           )

                            NOTICE OF SETTLEMENT

  TO THE CLERK:

  NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

  reached settlement. The parties anticipate filing a stipulation of dismissal of this

  action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



  Dated: May 1, 2019                     By: /s/ Joseph C. Hoeffel
                                           Joseph C. Hoeffel, Esquire
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Pike
                                           Ambler, PA 19002
                                           Phone: (215) 540-8888
                                           Fax: (877) 788-2864
                                           Email: jhoeffel@creditlaw.com
Case 1:18-cv-02495-WJM-KMT Document 27 Filed 05/01/19 USDC Colorado Page 2 of 2




                         CERTIFICATE OF SERVICE

              I, Joseph Carlo Hoeffel, Esquire, do certify that I served a true and

  correct copy of the Notice of Settlement in the above-captioned matter, upon the

  following via CM/ECF system:

                              Caitlin C. McHugh, Esquire
                       Lewis Roca Rothgerber Christie LLP-Denver
                          1200 Seventeenth Street, Suite 3000
                                Denver, CO 80202-5835
                                  cmchugh@lrrc.com
                                Attorney for Defendant




  Dated: May 1, 2019                   By: /s/ Joseph C. Hoeffel
                                         Joseph C. Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com
